Case: 17-10133   Date Filed: 08/14/2017   Page: 1 of 3


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 17-10133
                           Non-Argument Calendar
                         ________________________

                          Agency No. A201-214-085

ORLANDO CAMACHO-MONTOYA,

                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                              (August 14, 2017)

Before MARCUS, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Orlando Camacho-Montoya (“Camacho”) seeks review of an order of the

Board of Immigration Appeal (“BIA”) dismissing his appeal of the Immigration

Judge’s (“IJ”) order denying his application for cancellation of removal.      On
              Case: 17-10133     Date Filed: 08/14/2017   Page: 2 of 3


appeal, Camacho argues that: (1) the IJ erred in concluding that he failed to

establish exceptional and extremely unusual hardship to his U.S. citizen children;

and (2) the IJ erred in its adverse credibility determination. After thorough review,

we affirm.

      We have jurisdiction to determine whether we have subject matter

jurisdiction over a final order of removal. Alexis v. U.S. Att’y Gen., 431 F.3d
1291, 1293 (11th Cir. 2005).

      The Attorney General may cancel the removal of a nonpermanent resident

alien who: (1) has continuous physical presence in the United States for ten years;

(2) is of good moral character; (3) has not committed one of a number of specified

offenses; and (4) shows that his citizen spouse, parent, or child will suffer

“exceptional and extremely unusual” hardship. 8 U.S.C. § 1229b(b)(1). We lack

jurisdiction to review certain discretionary decisions under the Immigration and

Nationality Act (“INA”), including the decision to deny an application for

cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Jimenez-Galicia v. U.S.

Att’y Gen., 690 F.3d 1207, 1209 (11th Cir. 2012) (stating that the “INA prevents

judicial review of the BIA’s discretionary judgments that grant or deny petitions

for cancellation of removal”). This statutory bar also precludes judicial review of

the “exceptional and extremely unusual hardship determination.”           Gonzalez-

Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1333 (11th Cir. 2003).


                                         2
              Case: 17-10133    Date Filed: 08/14/2017   Page: 3 of 3


      Notwithstanding the statutory bar, we retain jurisdiction to review colorable

constitutional claims or questions of law. 8 U.S.C. § 1252(a)(2)(D). However, a

petitioner may not create jurisdiction simply by framing an abuse-of-discretion

argument in constitutional terms. See Arias v. U.S. Att’y Gen., 482 F.3d 1281,

1283-84 (11th Cir. 2007). And we have rejected attempts to frame “what is

essentially a challenge to the IJ’s assessment” of credibility as a question of law.

See Garcia v. Att’y Gen. of U.S., 329 F.3d 1217, 1222 (11th Cir. 2003).

      Here, we lack jurisdiction to review the BIA’s order dismissing Camacho’s

appeal because the INA precludes judicial review of agency decisions to deny an

application for cancellation of removal.       See 8 U.S.C. § 1252(a)(2)(B)(i).

Moreover, any attempt by Camacho to frame his arguments in constitutional or

purely legal terms does not restore jurisdiction because he is merely asking us to

conclude that the IJ’s findings were not supported by the record, which we may not

do in the face of a jurisdictional bar. See Garcia, 329 F.3d at 1222. Therefore, we

dismiss the petition.

      DISMISSED.




                                         3